Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The present invention is directed toward a processor for performing an add-sign instruction on four input operands for use in a forward error correction algorithm.  A processing element executes the instruction by applying a sign function to the first and second input operands in one clock cycle then adding the signed values to the third and fourth input operands in a second clock cycle and storing the outputs.  The closest prior arts of record are Vorbach (US 2012/0216012) and Leroux (“Hardware Implementation of Successive-Cancellation Decoders for Polar Codes”).
Vorbach teaches a processor for performing instructions including addition of input operands in successive clock cycles.  However, Vorbach fails to teach the instructions implementing a forward error correction algorithm or applying sign functions to input operands.
Leroux teaches a processor for implememting an algorithm including applying a sign function to input operands.  However, Leroux also fails to teach the instructions implementing a forward error correction algorithm or adding the signed values in a second clock cycle.
Therefore, the references, when taken alone or in combination, do not teach an add-sign instruction for use in a forward error correction algorithm which adds signed input values in a second clock cycle to additional input operands in combination with each of the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182